DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (5-9-2022) has been entered.
Response to Arguments
Applicant's remarks and arguments filed (5-9-2022) have been fully considered but they are not persuasive.
Applicant argues…
Examiner assumes that Andersson discloses that the cutting is carried out while fibers are introduced into the foam. However, this is incorrect, as well.
Applicant’s arguments, with respect to the amended feature of claim(s) 17.
Applicant further argues that none of the other applied references make up for the deficiency of Weber and Andersson.
This is not found to be persuasive because…
Andersson discloses on ([0014]) that FIG. 2 shows a plate which has at least one first layer 10, again made of the polymeric foam composite material according to the invention, and a flexible layer 12, for example made of glass fabric, at least on one side of the first layer 10. A groove 13 is milled into the first layer 10, which groove is V-shaped in the present case. Highlighting, that the groove 13 is milled into the first layer 10, which as noted is comprised of the polymeric foam composite material according to the invention. Which is understood to comprise fiber reinforced foam. 
Applicant’s arguments, with respect to the amended feature of claim(s) 17 have been fully considered and are not persuasive.  Therefore, the rejection has not been withdrawn. Accordingly, a rejection is made in view of Weber et al. (US-2009/0,252,917, hereinafter Weber), in view of Bengt Andersson (DE- 10-2005,060,744, hereinafter Andersson) and in further view of Richard Isle (US-3,530,213, hereinafter Isle)
This is unpersuasive because as explained above there was not found to be deficiency in Weber and Andersson regarding the rejection and rejected claims of (2-11-2022)
                                                                   Claim Interpretation
It should be noted that a number of a limitation are understood to be optional, including the removing of the fiber ends, and any steps encompassed by a1.) – a6.). The examiner will provide any statements or teachings that may correspond to these limitations and any other limitations that are noted to optional. However, overall, these limitations are understood to be optional and need not be performed to successfully carry out applicant's process as claimed.
                                                                    Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least partial dividing of the molding in step b) is effected with a knife, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Currently, claim 19 is found to comprise a series of limitation that are all found within claim 17. Accordingly, claim 19 is found not to further limit claim 17. Additionally, the way that claim 19 is written makes it seems that perhaps there is a typographical/grammatical error. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 17-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2009/0,252,917, hereinafter Weber), in view of Bengt Andersson (DE-
10-2005,060,744, hereinafter Andersson) and in further view of Richard Isle (US-3,530,213, hereinafter Isle)
Regarding claim 17-18, 	
A process for converting a molding comprising the following steps a) and b):
a) providing a molding comprising a foam and at least one fiber (F), 
wherein the fiber (F) is with a fiber region (FB2) located inside the molding and surrounded by the foam, 
b) at least partially dividing the molding at least once, 
wherein at least one fiber (F) is completely divided to obtain a converted molding, 
wherein in step a) the molding is provided when at least one fiber (F) is partially introduced into the foam with a result that the fiber (F) is with the fiber region (FB2) located inside the molding and surrounded by the foam 
while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and 
a fiber region (FB3) of the fiber (F) projects from a second side of the molding and 
the fiber region (FB1) and/or the fiber region (FB3) are then optionally removed, 
wherein partial introduction is optionally effected by steps a1) to a6):
a1) optionally applying at least one layer (S2) and optionally applying at least one carrier layer (TS) to at least one side of the foam, 
a2) producing one hole per fiber (F) in the foam and optionally in the layer (S2) and optionally in the carrier layer (TS), 
wherein the hole extends from a first side to a second side of the foam and optionally through the layer (S2) and 
optionally through the carrier layer (TS), 
a3) providing at least one fiber (F) on the second side of the foam, 2 US.336236899.01Application No. 16/303,447Docket No.: 074048-0183(583732) Amendment dated May 9, 2022 Reply to Office Action of February 11, 2022 
a4) passing a needle from the first side of the foam through the hole to the second side of the foam and 
optionally passing the needle through the layer (S2) and 
optionally passing the needle through the carrier layer (TS), 
a5) securing at least one fiber (F) to the needle on the second side of the foam and 
a6) returning the needle along with the fiber (F) through the hole, so that the fiber (F) is with the fiber region (FB2) located inside the molding and surrounded by the foam 
while the fiber region (FB1) of the fiber (F) projects from a first side of the molding or 
optionally from the layer (S2) or 
optionally from the carrier layer (TS) and 
the fiber region (FB3) of the fiber (F) projects from a second side of the molding, 
wherein the at least partial dividing of the molding in step b) is effected with a cutting tool. 
wherein the at least partial dividing of the molding in step b) is effected without material removal.
Wherein the at least partial dividing of the molding in step b) is effected with a knife.  
Weber teaches the following:
& b.) (Abstract) teaches that the invention pertains to a method for reinforcing cellular materials (1), a reinforced sandwich construction (5} as well as a correspondingly equipped aircraft. In the method, a cellular material (1) is provided with fiber bundles (3) that are introduced into the cellular material (1) with a needle (8). This series of actions is best depicted in (Figs. 1-4).
Highlighting, as seen in {Fig. 4) that a portion of fiber found within the cellular reinforced sandwich construction is a portion of fiber that is located inside the molding and surrounded by the foam.
& g.) Highlighting, as seen in {Fig. 4), a portion of fiber is found to be outside of the cellular reinforced sandwich construction, on both sides, this portion of fiber that is projecting from a first side and second side of the molding.
It should be noted that this limitation is considered optional. However, ([0022]) teaches that after the at least one fiber bundle is pulled through the through-hole in the above-described fashion, it can be cut off flush with the first and/or the second surface.
It should be noted that the limitation is considered optional. However, ([0003] & [0022]) teaches sandwich-type components usual Iv consist of an upper and a lower cover layer or surface, between which a honeycomb-like core structure is arranged that is composed of vertically extending cells with hexagonal cross section and serves for increasing the rigidity.
It should be noted that this limitation is considered optional. However, ([0021]) teaches, using a needle prevents the through-hole being produced from undesirably becoming larger when the needle is retracted. Since the needle ultimately penetrates into the through-hole again with its tip during the retraction, the needle is inserted into the cellular material through the through-- hole such that it is followed by the at least one fiber bundle. Noting, that a single fiber within the hole, as compared to (Fig. 5) which shows several fibers per single hole.
& l.) It should be noted that. this limitation is considered optional. However, as seen in (Fig, 5 and 6) the hole extends from a first side to a second side of the foam, and is understood to include the cover layers.
 - v.) It should be noted that this limitation is considered optional. However, (Fig. l-4) depict the series of actions as claimed. Noting, that the puncture is understood to include the cover layers.
Regarding Claim 17, Weber teaches the majority of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam. Weber is silent on partially dividing the molding at least once, so that at least. One fiber is completely divided. In analogous art for a composite polymer foam material is composed of a layer (10) of needle-bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin, Andersson suggests details regarding implementing a division to the molding allowing for a fiber to be completely divided, and in this regard Andersson teaches the following:
, d.) & w.) ([0014]) teaches that at least a first layer 10, from the polymeric foam composite material according to the invention, and at least on one side of the first layer 10 a flexible layer 12, has in the first layer 10, a groove 13 milled, which is formed in the present case V-shaped. The groove 13 extends across the entire first layer 10 between two opposite edges of the same. As depicted in (Fig. 2) it is easy to see, the groove extends 13 from the free surface 14 the first layer 10 to essentially the flexible layer 12. Up to the connection level 15 between the first layer 10 and the flexible layer 12. This is the first layer 10 in two parts 16 and 17 separated by the flexible layer 12 pivotally connected to each other. The flexible layer 12 forms in the area of the groove 13 a kind of film hinge. With ([0016]) teaching that the composition of the first layer comprises a polymeric foam composite material of that contains a fibrous material, a cured resin and a thermoplastic in the form of expanded particles. Accordingly, it is understood that when the groove is milled into the first layer, the milling would cut/ sever any fibers that are found within the layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber. By implementing a groove by milling the layer of material that comprises a resin and fiber, as taught by Andersson. Highlighting, implementation of a milled groove in the layer of material that comprise a resin and fiber, provides a means for creating a hinge in the film, ([0014]).
Regarding Claim 17-18, Weber as modified teaches majority of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, nor is there any explicit mention of material being lost during, in addition to forming a groove that acts like a hinge. Weber as modified is silent on details regarding the division of the molding. In analogous art for a polymeric foam block that is divide and cut in turn providing a means for forming a hinge within the polymer block, Isle suggests details regarding means on how to divide and cut into a polymer foam block to form said hinge, and in this regard Isle teaches the following:
& 18a.) (Col. 2, lines 34-42) teaches that slitting is had by means of a hot knife as at 20* and 21 to a point spaced as at 22 and 23 from the opposite edge, thereby leaving the portions 24 and 25 of the block as hinges which are tough and strong and permit the sections 26, 27 and 28 to be hinged to a right angular position in substantially three right angular planes. Noting, that Isle (also) does not mention the loss of material during the cutting process. As such, it is understood that no material is lost by the cutting process implemented by Isle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from, one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By implementing a knife as a means for cutting a polymeric foam to create a hinge in the foam, as taught by Isle. Due to the fact it would amount to nothing more than a use of a known cutting means for creating a hinge in a polymeric foam, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Isle. Highlighting, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 19,
Wherein step a) comprises providing a molding in which a fiber region (FB1) of the fiber (F) projects from a first side of the molding, a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding.
Weber teaches the following:
As depicted in {Fig. 4), a portion of fiber b found to be outside of the cellular reinforced sandwich construction, on both sides, this portion of fiber that is projecting from a first side and second side of the molding.
Regarding claim 20,
Wherein3US.336236899.01Application No. 16/303,447Docket No.: 074048-0183(583732)Amendment dated May 9, 2022Reply to Office Action of February 11, 2022 i) the at least partial dividing of the molding in step b) is effected at an angle 0 in the range from 0° to 90° relative to the thickness direction (d) of the molding, 
ii) the at least partial dividing of the molding in step b) is effected parallel to the first side of the molding, the molding optionally being completely divided parallel to the first side of the molding in step b), or 
iii) the molding is partially divided in step b), the molding in step b) being divided at an angle 0 in the range from 0° to 45° relative to the thickness direction (d) of the molding, 
wherein 0.01 to 5 mm or 0.01% to 10%, of the total thickness of the molding remains undivided, or 
iv) the molding is partially divided in step b) so that the obtained converted molding comprises units, the units being rectangular or 
v) between step a) and step b) at least one carrier layer (TS) is applied to the molding, wherein optionally between step a) and step b) at least one carrier layer (TS) is applied to the molding and in step b) the molding is completely divided, wherein the carrier layer (TS) is not divided, the carrier layer (TS) optionally being open-pored.
Regarding Claim 20, Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, nor is there any explicit mention of material being lost during, in addition to forming a groove that acts like a hinge. Weber as modified is silent on details regarding the division of the molding.  	In analogous art for a polymeric foam block that is divide and cut in turn providing a means for forming a hinge within the polymer block, Isle suggests details regarding means on how to divide and cut into a polymer foam block to form said hinge, and in this regard Isle teaches the following:
& c) As depicted in (Fig. 1 to 4), the partial dividing of the molding in step b} is effected at an angle in the range from 0° to 90" relative to the thickness direction of the molding.
As seen in (Fig. 2) the groove milled into the foam b parallel to the first side of the molding.
- f.) It should be noted that these limitations are considered optional if any of the other limitation is meet.
Regarding claim 21,
Wherein the foam has been produced from a particle foam, an extruded foam, a reactive foam and/or a batch foam.
Regarding Claim 21., Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, in addition to naming a few types of possible cellular materials, such as Polymethacrylimide (PMI), and Polyvinyl Chloride (PVC) which are known thermoplastics, ([0014]). Weber as modified is silent on the details regarding the type of foam utilized. In analogous art for a composite polymer foam material is composed of a layer (10) of needle--bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin, Andersson suggests details regarding the type of foam that may be implemented, and in this regard Andersson teaches the following:
(Abstract) teaches that needle-bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin and thermoplastic particles which have not been expanded. The impregnated fabric is heated in a press to set the resin and expand the particles. Accordingly, the type of foam implemented is understood to be a particle foam that is expanded with a heat treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By utilizing a thermoplastic particle foam, as taught by Andersson. Due to the fact it would amount to nothing more than a use of a known type of foam, i.e. thermoplastic particle foam, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Andersson. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 22,
Wherein the foam is based on at least one polymer selected from the group consisting of polystyrene, polyester, polyphenylene oxide, a copolymer produced from phenylene oxide, a copolymer produced from styrene, polyaryl ether sulfone, polyphenylene sulfide, polyaryl ether ketone, polypropylene, polyethylene, polyamide, polyamide imide, polyether imide, polycarbonate, polyacrylate, polylactic acid, polyvinyl chloride, polyurethane, and mixtures thereof.
Weber teaches the following
([0029]) teaches the core of cellular material may consist of any arbitrary cellular material, high-quality PMI rigid cellular materials may be advantageous in the field of aeronautics. However, it would also be possible to utilize other cellular materials that consist, for example, of polyvinyl chloride or polyurethane
Regarding claim 23,
Wherein i) the fiber (F) in step a) is a single fiber or a fiber bundle, or 
ii) the fiber (F) in step a) is an organic, inorganic, metallic or ceramic fiber or a combination thereof, or 
iii) the fiber (F) in step a) is employed in the form of a fiber bundle having a number of individual fibers per bundle of at least 10 in the case of glass fibers and 1000 to 50000 in the case of carbon fibers, or 
iv) the fiber region (FB 1) and the fiber region (FB3) each independently of one another account for 0.1% to 45% and the fiber region (FB2) accounts for 10% to 99.8% of the total length of a fiber (F) in step a), or 
v) the fiber (F) in step a) has been introduced into the foam at an angle U. of 00 to 600 relative to the thickness direction (d) of the molding or 
vi) in the molding in step a) the first side of the molding from which the fiber region (FB1) of the fiber (F) projects is opposite the second side of the molding from which the fiber region (FB3) of the fiber (F) projects or 
vii) the molding in step a) comprises a multiplicity of fibers (F) or comprises more than 10 fibers (F) or fiber bundles per m2
Weber teaches the following:
As depicted in {Fig. 5} a bundle of fibers are deployed, with (Fig. 6) show the implementation of a single fiber.
([0016]) teaches that. fiber materials used may consist, for example, of aramid fibers, carbon fibers, nylon fibers, polyester fibers, metal fibers or glass fibers, wherein any other fiber materials can also be utilized.
& g.) ([0016]) teaches that fiber bundles frequently consist of 12K rovings, i.e., fiber bundles with 12,000 mono-filaments. In order to additionally improve the reinforcing effect achieved with the rovings, it would naturally also be possible to utilize rovings with more or less than 12,000 fibers, for example, 24K rovings (24,000 individual fibers) or rovings with even more fibers.
& e.) These limitations are considered optional if any of the other limitations are meet.
See (Fig. 4) the two sides in which the fiber projects from .. are on opposite sides of one another.
Regarding claim 24,
Wherein the steps a2) and a4) are performed simultaneously.
Weber teaches the following:
As noted above, for a2) and a4), both consider optional. Recalling, from above for a1) and a4) that ([0011]} teaches, using a needle prevents the through-hole being produced from undesirably becoming larger '\'I/hen the needle is retracted. Since the needle ultimately penetrates into the through-hole again with its tip during the retraction, the needle is inserted into the cellular material through the through-hole such that it. is followed by the at least one fiber bundle. Noting, that a single fiber within the hole, as compared to (Fig. 5) which shows several fibers per single hole, and {Fig. 1-4) depict. the series of actions as claimed. Noting, that. the puncture is understood to include the cover layers, respectively for a2) and a4). Accordingly, the function of performing these actions simultaneously may be addressed with the case for sequential vs, simultaneous steps may be applied, generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
B.) Claim(s) 33-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Andersson in view of Isle and in further view of Brooks et al. (US-4,960,549, hereinafter Brooks)
Regarding Claim 33,
Wherein the foam has been produced from an extruded foam produced in a process comprising the following steps: 
I) providing a polymer melt in an extruder,
II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, 
III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, 
IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam, and 
V) optional material-removing processing of the extruded foam obtained in step IV), 
wherein i) the polymer melt provided in step I) optionally comprises at least one additive, or
 ii) at least one additive is optionally added during step II) to the polymer melt or between step II) and step III) to the foamable polymer melt, or 
iii) at least one additive is optionally applied during step III) to the expanded foam and/or during step IV) to the expanded foam, or 7 US.336236899.01Application No. 16/303,447Docket No.: 074048-0183(583732) Amendment dated May 9, 2022 Reply to Office Action of February 11, 2022 
iv) at least one layer (S2) is optionally applied to the extruded foam during or directly after step IV), or 
at least one carrier layer (TS) is optionally applied to the extruded foam during or directly after step IV).
Regarding Claim 33, Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, in addition to naming a few types of possible cellular materials, such as Polymethacrylimide (PMI), and Polyvinyl Chloride (PVC) which are known thermoplastics, ([0014]). Weber as modified is silent on the details regarding the type of foam utilized. In analogous art for to compounds for producing Polymethacrylimide foam materials (PMI foams) with particularly good mechanical properties, in particular details regarding the extrusion process, and in this regard Brooks teaches the following:
(Col. 3, lines 41-50) teaches polyamide--imide foams being prepared by injection techniques in which an amount of softened, fused polymer effective to yield a desired density without filling a mold is injected into the mold. Polymer in powdered or pellet form is introduced into a hopper and conveyed by a screw conveyor through a heated barrel of an injection press or like apparatus. As the polymer proceeds along the length of the barrel it. softens, the softened particles fuse and volatiles are generated.
(Col. 10, lines 25-26) teaches that blowing agents may be implemented.
(Col. 9, lines 23-26) teaches that depicted in FIG, 1, the confined expansion zone 2 is provided by fitting the outlet 2 or extruder 3, by the addition or extrusion die 4. Where the extrusion die acts as applicant's die. (Col. 3, lines 50-52) Foaming of polymer in the barrel is substantially prevented by maintainin9 suitable back pressure within the barrel. With (Fig. ·1) depicting foaming transpiring after extrusion and within the formin9 die. As such, the forming die (where the material is being extruded into) is understood to be at a lower pressure than the barrel.
(Col. 9, lines 28-34) teaches that. the forming die is in the form of a ring or hollow cylinder as depicted by character 6 (a portion of which is cut away in the Figure) having a bore of greater cross-sectional area than the extruder outlet. The forming die can also be such that the interior surface(s) thereof define other shapes, as discussed above. Where, the forming die acts as applicant's shaping too.
– j.) It should be noted that these limitations are considered optional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By utilizing an extrusion technique for forming PMI foams, as taught by Brooks. Due to the fact it would amount to nothing more than a use of a known PMI foam fabrication technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Brooks. Highlighting, that the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 138 (2007).
Regarding Claim 34, 
A process comprising: producing a foam molding from an extruded foam produced in a process comprising the following steps: 
I) providing a polymer melt in an extruder, 
II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, 
III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, 
IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam, and
V) optional material-removing processing of the extruded foam obtained in step IV), 
wherein i) the polymer melt provided in step I) optionally comprises at least one additive, or 
ii) at least one additive is optionally added during step II) to the polymer melt or between step II) and step III) to the foamable polymer melt, or 
iii) at least one additive is optionally applied during step III) to the expanded foam and/or during step IV) to the expanded foam, or 8 US.336236899.01Application No. 16/303,447Docket No.: 074048-0183(583732) Amendment dated May 9, 2022 Reply to Office Action of February 11, 2022 
iv) at least one layer (S2) is optionally applied to the extruded foam during or directly after step IV), or
 at least one carrier layer (TS) is optionally applied to the extruded foam during or directly after step IV); and 
converting the foam molding comprising the following steps a) and b):
a) providing a molding comprising a foam and at least one fiber (F), 
wherein the fiber (F) is with a fiber region (FB2) located inside the molding and surrounded by the foam, 
b) at least partially dividing the molding at least once, 
wherein at least one fiber (F) is completely divided to obtain a converted molding, 
wherein in step a) the molding is provided when at least one fiber (F) is partially introduced into the foam with a result that the fiber (F) is with the fiber region (FB2) located inside the molding and surrounded by the foam 
while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and 
a fiber region (FB3) of the fiber (F) projects from a second side of the molding and 
the fiber region (FB1) and/or the fiber region (FB3) are then optionally removed, 
wherein partial introduction is optionally effected by steps a1) to a6): 
a1) optionally applying at least one layer (S2) and optionally applying at least one carrier layer (TS) to at least one side of the foam,
 a2) producing one hole per fiber (F) in the foam and optionally in the layer (S2) and optionally in the carrier layer (TS), 
wherein the hole extends from a first side to a second side of the foam and optionally through the layer (S2) and 
optionally through the carrier layer (TS), 9 US.336236899.01Application No. 16/303,447Docket No.: 074048-0183(583732) Amendment dated May 9, 2022 Reply to Office Action of February 11, 2022 
a3) providing at least one fiber (F) on the second side of the foam, 
a4) passing a needle from the first side of the foam through the hole to the second side of the foam and optionally passing the needle through the layer (S2) and optionally passing the needle through the carrier layer (TS), 
a5) securing at least one fiber (F) to the needle on the second side of the foam and 
a6) returning the needle along with the fiber (F) through the hole, so that the fiber (F) is with the fiber region (FB2) located inside the molding and surrounded by the foam while the fiber region (FB1) of the fiber (F) projects from a first side of the molding or 
optionally from the layer (S2) or 
optionally from the carrier layer (TS) and 
the fiber region (FB3) of the fiber (F) projects from a second side of the molding, 
wherein the at least partial dividing of the molding in step b) is effected with a cutting tool; 
wherein the at least partial dividing of the molding in step b) is effected without material removal.
Weber teaches the following:
& l.) (Abstract) teaches that the invention pertains to a method for reinforcing cellular materials (1), a reinforced sandwich construction (5} as well as a correspondingly equipped aircraft. In the method, a cellular material (1) is provided with fiber bundles (3) that are introduced into the cellular material (1) with a needle (8). This series of actions is best depicted in (Figs. 1-4).
Highlighting, as seen in {Fig. 4) that a portion of fiber found within the cellular reinforced sandwich construction is a portion of fiber that is located inside the molding and surrounded by the foam.
& q.) Highlighting, as seen in {Fig. 4), a portion of fiber is found to be outside of the cellular reinforced sandwich construction, on both sides, this portion of fiber that is projecting from a first side and second side of the molding.
It should be noted that this limitation is considered optional. However, ([0022]) teaches that after the at least one fiber bundle is pulled through the through-hole in the above-described fashion, it can be cut off flush with the first and/or the second surface.
It should be noted that the limitation is considered optional. However, ([0003] & [0022]) teaches sandwich-type components usual Iv consist of an upper and a lower cover layer or surface, between which a honeycomb-like core structure is arranged that is composed of vertically extending cells with hexagonal cross section and serves for increasing the rigidity.
It should be noted that this limitation is considered optional. However, ([0021]) teaches, using a needle prevents the through-hole being produced from undesirably becoming larger when the needle is retracted. Since the needle ultimately penetrates into the through-hole again with its tip during the retraction, the needle is inserted into the cellular material through the through-- hole such that it is followed by the at least one fiber bundle. Noting, that a single fiber within the hole, as compared to (Fig. 5) which shows several fibers per single hole.
& v.) It should be noted that this limitation is considered optional. However, as seen in (Fig, 5 and 6) the hole extends from a first side to a second side of the foam, and is understood to include the cover layers.
 - cc.) It should be noted that these limitations are considered optional. However, (Fig. 1 – 4) depict the series of actions as claimed. Noting, that the puncture is understood to include the cover layers.
Regarding Claim 33, Weber as modified teaching the majority of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, in addition to naming a few types of possible cellular materials, such as Polymethacrylimide (PMI), and Polyvinyl Chloride (PVC) which are known thermoplastics, ([0014]). Weber as modified is silent on the details regarding the type of foam utilized. In analogous art for to compounds for producing Polymethacrylimide foam materials (PMI foams) with particularly good mechanical properties, in particular details regarding the extrusion process, and in this regard Brooks teaches the following:
(Col. 3, lines 41-50) teaches polyamide--imide foams being prepared by injection techniques in which an amount of softened, fused polymer effective to yield a desired density without filling a mold is injected into the mold. Polymer in powdered or pellet form is introduced into a hopper and conveyed by a screw conveyor through a heated barrel of an injection press or like apparatus. As the polymer proceeds along the length of the barrel it. softens, the softened particles fuse and volatiles are generated.
(Col. 10, lines 25-26) teaches that blowing agents may be implemented.
(Col. 9, lines 23-26) teaches that depicted in FIG, 1, the confined expansion zone 2 is provided by fitting the outlet 2 or extruder 3, by the addition or extrusion die 4. Where the extrusion die acts as applicant's die. (Col. 3, lines 50-52) Foaming of polymer in the barrel is substantially prevented by maintainin9 suitable back pressure within the barrel. With (Fig. ·1) depicting foaming transpiring after extrusion and within the formin9 die. As such, the forming die (where the material is being extruded into) is understood to be at a lower pressure than the barrel.
(Col. 9, lines 28-34) teaches that. the forming die is in the form of a ring or hollow cylinder as depicted by character 6 (a portion of which is cut away in the Figure) having a bore of greater cross-sectional area than the extruder outlet. The forming die can also be such that the interior surface(s) thereof define other shapes, as discussed above. Where, the forming die acts as applicant's shaping too.
– j.) It should be noted that these limitations are considered optional. 
Regarding Claim 34, Weber as modified teaches the majority of claim 34, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam. Weber is silent on partially dividing the molding at least once, so that at least. One fiber is completely divided. In analogous art for a composite polymer foam material is composed of a layer (10) of needle-bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin, Andersson suggests details regarding implementing a division to the molding allowing for a fiber to be completely divided, and in this regard Andersson teaches the following:
, n.) & dd.) ([0014]) teaches that at least a first layer 10, from the polymeric foam composite material according to the invention, and at least on one side of the first layer 10 a flexible layer 12, has in the first layer 10, a groove 13 milled, which is formed in the present case V-shaped. The groove 13 extends across the entire first layer 10 between two opposite edges of the same. As depicted in (Fig. 2) it is easy to see, the groove extends 13 from the free surface 14 the first layer 10 to essentially the flexible layer 12. Up to the connection level 15 between the first layer 10 and the flexible layer 12. This is the first layer 10 in two parts 16 and 17 separated by the flexible layer 12 pivotally connected to each other. The flexible layer 12 forms in the area of the groove 13 a kind of film hinge. With ([0016]) teaching that the composition of the first layer comprises a polymeric foam composite material of that contains a fibrous material, a cured resin and a thermoplastic in the form of expanded particles. Accordingly, it is understood that when the groove is milled into the first layer, the milling would cut/ sever any fibers that are found within the layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By implementing a groove by milling the layer of material that comprises a resin and fiber, as taught by Andersson. Highlighting, implementation of a milled groove in the layer of material that comprise a resin and fiber, provides a means for creating a hinge in the film, ([0014]).
Regarding Claim 34, Weber as modified teaches majority of claim 34, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, nor is there any explicit mention of material being lost during, in addition to forming a groove that acts like a hinge. Weber as modified is silent on details regarding the division of the molding. In analogous art for a polymeric foam block that is divide and cut in turn providing a means for forming a hinge within the polymer block, Isle suggests details regarding means on how to divide and cut into a polymer foam block to form said hinge, and in this regard Isle teaches the following:
(Col. 2, lines 34-42) teaches that slitting is had by means of a hot knife as at 20* and 21 to a point spaced as at 22 and 23 from the opposite edge, thereby leaving the portions 24 and 25 of the block as hinges which are tough and strong and permit the sections 26, 27 and 28 to be hinged to a right angular position in substantially three right angular planes. Noting, that Isle (also) does not mention the loss of material during the cutting process. As such, it is understood that no material is lost by the cutting process implemented by Isle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from, one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By implementing a knife as a means for cutting a polymeric foam to create a hinge in the foam, as taught by Isle. Due to the fact it would amount to nothing more than a use of a known cutting means for creating a hinge in a polymeric foam, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Isle. Highlighting, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007)
                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruckdäschel (US-2017/0,361,545) – which is the assignee(s) own work. Teaches in ([0081]) that the extruded foam obtained can be used as foam segment in the molding of the invention. The extruded foam can also first be cut or sawn into smaller segments, for example, and these smaller segments can then be used as foam segments in the molding of the invention.
Joem et al. (US-2017/0,151,729) – teaches on ([0020]) that according to an aspect of the method, the needle may drill into the cellular material to produce the through-hole. The drilling may be performed by a rotational movement of the needle, which may be configured as a drill bit with helical flutes and a cutting edge.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742